Order entered December 14, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00961-CR
                            No. 05-21-00962-CR

                  BRIAN SYLVESTER DIGGS, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
            Trial Court Cause No. F20-52897-M & F20-52898-M

                                  ORDER

     Based on the Court’s opinion of this date, we GRANT the motion of

GEORGE R. CONKEY to withdraw as counsel of record for appellant BRIAN

SYLVESTER DIGGS. We DIRECT the Clerk of the Court to remove GEORGE

R. CONKEY as counsel of record for appellant, and we DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to appellant

BRIAN SYLVESTER DIGGS at his last known address.
/s/   LANA MYERS
      JUSTICE